Citation Nr: 1544873	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974, and from July 1976 to June 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In December 2012, the Board dismissed a claim for service connection for hyperlipidemia, as well as claims for higher ratings for bilateral hearing loss, a fracture of the left fibula, and a right knee disability.  The above-captioned claim was remanded for further development.

In accordance with the December 2012 remand directives, the RO obtained updated VA treatment records and scheduled a VA examination.  As described further below, the RO also made sufficient efforts to obtain further records from Darnell Army Community Hospital.  There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

Since the May 2013 supplemental statement of the case (SSOC), additional medical evidence has been associated with the record.  However, in May 2013, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision.

The issues of entitlement to service connection for a left shoulder disorder and scar tissue of the left leg, and entitlement to higher ratings for a right knee disability and lumbar spine disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  VBMS Entry August 3, 2015.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not contend, nor does the record show, that he served in the Republic of Vietnam or was otherwise exposed to herbicides during active duty.

2.  Diabetes mellitus is not attributable to service and did not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).
An April 2008 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  He has not identified relevant private medical records.  Additionally, the Board remanded the claim in December 2012 in part, to obtain further records from Darnell Army Community Hospital from July 1993 to February 1997.  The RO made sufficient efforts to obtain the records, but they are not available and further efforts in this regard would be futile.  See May 2013 Formal Finding of Unavailability.  The duty to obtain relevant records is therefore satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An appropriate VA medical inquiry has been accomplished and is factually informed, medically competent, and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the claim.


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran has current diabetes mellitus.  See April 2013 VA examination report.   He contends that the disease arose late during his second period of active service, between approximately the late 1980s and 1997.  He contends that he had elevated blood glucose levels and/or undiagnosed diabetes during this time.  See May 2008 VA Form 21-4138, October 2009 letter. 

The Veteran's service treatment records (STRs) are devoid of documentation of diabetes, and his separation documents from both periods of service show no abnormalities in this regard.  A September 1990 STR specifically stated the Veteran had no history of diabetes.  However, as noted by the Board in December 2012, laboratory tests from Darnell Army Community Hospital showed elevated glucose levels in 1993.  Shortly after discharge, a December 1998 VA treatment record showed a diagnosis of glucose intolerance and the Veteran was enrolled in a "diabetic only" class.  The Board thus ordered a VA examination to ascertain the onset and etiology of the Veteran's disorder.

On VA examination in April 2013, the examiner reviewed the claims file and examined the Veteran.  She concluded that it was less likely than not that the Veteran's diabetes was incurred in or caused by service, and noted that the Veteran has a "strong" family history of the disease.  The examiner could point to only one elevated blood sugar reading in service, which did not meet the diagnostic criteria for diabetes.  Diabetes was diagnosed in 2002, and was initially treated with Metformin and Glyburide.  Insulin was prescribed in 2007.  The examiner concluded that, "the patient did not meet [the] criteria for DM while in service."  The examiner added that if the Veteran had been exposed to Agent Orange, her opinion would change.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for diabetes mellitus must be denied.  The VA examination report of April 2013 is adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based her conclusion on an examination of the claims file and the Veteran's diagnostic reports.  She reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, as well as the service treatment records.  She provided a rationale for the conclusion reached.  

The only other evidence to the contrary of the VA examination report is the lay evidence.  Although the Veteran is competent to report his symptoms, the matter of whether his current diabetes relates to service or originated in service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise, based on laboratory testing.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that his diabetes relates to service does not constitute competent evidence and, therefore, is outweighed by the VA examiner's opinion, which was rendered by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

Additionally, the Veteran's first period of service from July 1971 to July 1974 took place during the Vietnam Era.  A Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, certain diseases, including diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Here, the Veteran does not assert that he served in the Republic of Vietnam or was otherwise exposed to herbicides.  See, e.g., March 2008 claim, November 2008 Notice of Disagreement, July 2009 VA Form 9, November 2009 hearing testimony.  Rather, he contends that the disease arose late during his second period of active service, between the late 1980s and 1997.  See May 2008 VA Form 21-4138, October 2009 letter.  Indeed, his DD Form 214, service treatment records, and service personnel records do not document any service in the Republic of Vietnam.  The Veteran served 2 years, 6 months, and 20 days of foreign and/or sea service, but personnel documents reveal that this foreign and/or sea service took place from January 7, 1972 to July 26, 1974 in Hawaii.  VBMS Entry March 2, 2015, p. 62/74.  The DD Form 214 states, "last country of overseas assignment: Hawaii."  While a personnel record indicates that the Veteran's CONUS (continental United States) area of preference was Ft. Bliss, Texas, and his oversea area of preference was Vietnam, there is no service record suggesting that he ever served in Vietnam.  VBMS Entry March 2, 2015, p. 61/74.  As such, the presumption of herbicide exposure due to service in the Republic of Vietnam does not apply.
Chronic disabilities, such as diabetes, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, however, the record here does not document the disease from within one year of the Veteran's June 1997 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A March 2000 VA treatment record, for example, created approximately 3 years after discharge, specifically noted the Veteran was diagnosed with "glucose intolerance - not diabetes mellitus."  Accordingly, such presumptive service connection is not warranted.  

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and service, diabetes was not noted during service and the evidence establishes that there was not a combination of manifestations sufficient to identify the disease during service.  The earliest post-service documentation of diabetes mellitus was in 2002, several years after discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.).  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus is denied.


REMAND

In July 2015, the RO issued a statement of the case on a claim for entitlement to service connection for a right shoulder disorder.  VBMS Entry July 15, 2015.  In response, he Veteran filed a timely VA Form 9 and requested a Board video conference hearing.  VBMS Entry August 11, 2015.  Pursuant to 38 C.F.R. § 20.700(e) (2015), an appellant may request and be scheduled for a video conference hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2014).

Accordingly, the claim is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing on the matter of entitlement to service connection for a right shoulder disorder, in accordance with his August 2015 request.  Appropriate notification must be given to the Veteran and such notification must be documented and associated with the Veteran's claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case must be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


